NOT FOR PUBLICATION WITHOUT THE
                  APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-1226-13T1


IN THE MATTER OF THE                      APPROVED FOR PUBLICATION
APPLICATION OF
                                              October 3, 2014
Y.L.
                                            APPELLATE DIVISION
TO PRACTICE MASSAGE AND
BODYWORK THERAPY IN THE STATE
OF NEW JERSEY.

________________________________________________________________


           Argued September 16, 2014 – Decided October 3, 2104

           Before Judges Reisner, Koblitz and Haas.

           On appeal from the New Jersey State Board of
           Massage and Bodywork Therapy Examiners,
           Department   of  Law   and   Public  Safety,
           Division of Consumer Affairs, Application
           ID. 1666779.

           Angela F. Pastor      argued    the    cause   for
           appellant Y.L.

           Shirley P. Dickstein, Deputy Attorney General,
           argued the cause for respondent Division of
           Consumer Affairs (John J. Hoffman, Acting
           Attorney   General;   Andrea   M.   Silkowitz,
           Assistant Attorney General, of counsel;
           Susan Carboni, Deputy Attorney General, on
           the brief).

       The opinion of the court was delivered by

KOBLITZ, J.A.D.
      Y.L. appeals from the September 25, 2013 Final Order of

Denial of Certification/Licensure issued by the Board of Massage

and   Bodywork       Therapy     (the       Board)       because      Y.L.     engaged        in

misrepresentation on her sworn application, in violation of the

Uniform     Enforcement         Act     (UEA)       governing         professional           and

occupational boards, N.J.S.A. 45:1-14 to -27.                          We reject Y.L.'s

argument that the Board must find she had an intent to deceive,

and affirm the Board's denial, which required Y.L. to wait two

years before reapplying for a license.

      In both the application and the accompanying authorization

for a background check Y.L. submitted in 2012, she swore that

she had never been arrested for any crime or offense.                                        She

signed    an   affidavit       stating:       "[a]ll       information         provided       in

connection     with    this     application         is    true   to    the     best     of    my

knowledge      and     belief.          I    understand        that      any    omissions,

inaccuracies or failure to make full disclosure may be deemed

sufficient to deny licensure[.]"

      She certified similarly on the authorization.                              The Board

discovered      that     Y.L.     had       been     arrested      for       prostitution,

N.J.S.A. 2C:34-1, in a massage therapy establishment in 2004.

The charge was later dismissed.                    Y.L. wrote the Board a letter

explaining     that     she     did   not     read       the   application       questions

carefully and mistakenly neglected to acknowledge the arrest.




                                             2                                        A-1226-13T1
She indicated that "English is not my primary language" and

denied having engaged in prostitution.

     After retaining counsel, she submitted an affidavit again

attributing the mistake to her difficulty understanding English

and also the fact that a friend had completed the application

for her.   She revealed for the first time that she was licensed

as a massage therapist in Florida, another fact she had failed

to mention in her original application.       She stated that it was

never her intention to deceive the Board.          Y.L. is otherwise

qualified for a license.1

     Our scope of review of an administrative agency action is

limited and highly deferential.       So long as the Board's decision

is supported by sufficient credible evidence in the record and

was neither "arbitrary, capricious, [nor] unreasonable," it will

be affirmed.   Brady v. Bd. of Review, 152 N.J. 197, 210 (1997)

(citing In re Warren, 117 N.J. 295, 296 (1989)).       In making this

determination, a reviewing court must examine: "(1) whether the

agency's decision conforms with relevant law; (2) whether the

decision is supported by substantial credible evidence in the

record; and (3) whether, in applying the law to the facts, the

administrative agency clearly erred in reaching its conclusion."


1
  We note that an arrest alone is insufficient to deny a license.
N.J.S.A. 45:1-21(f).



                                  3                          A-1226-13T1
Twp. Pharmacy v. Div. of Med. Assistance & Health Servs., 432
N.J. Super. 273, 283-84 (2013) (citing In re Stallworth, 208
N.J. 182, 194 (2011)).

       We also review factual findings made by an administrative

agency deferentially.          On appeal, "the test is not whether an

appellate    court    would       come       to   the     same    conclusion        if    the

original determination was its to make, but rather whether the

factfinder    could       reasonably         so    conclude       upon    the      proofs."

Brady,    supra,    152    N.J.    at    210      (quoting       Charatan     v.    Bd.    of

Review, 200 N.J. Super. 74, 79 (App. Div. 1985)).                             So long as

the    "factual    findings       are    supported        'by    sufficient        credible

evidence, courts are obliged to accept them.'"                           Ibid. (quoting

Self v. Bd. of Review, 91 N.J. 453, 459 (1982)).

       N.J.S.A. 45:1-21 states in pertinent part:

            A board may refuse to admit a                  person to an
            examination or may refuse to                   issue or may
            suspend    or   revoke    any                   certificate,
            registration or license issued                 by the board
            upon proof that the applicant .                . .

            b. Has engaged in the use or employment of
            dishonesty,        fraud,       deception,
            misrepresentation, false promise or false
            pretense;


Y.L.     argues    that     because      the       word    "misrepresentation"             is

surrounded    by    words    that       in   her    view    require      an     intent     to




                                              4                                    A-1226-13T1
deceive, such as "dishonesty, fraud [and] deception[,]" such an

intent should be required for any misrepresentation.

      We recently decided that the Director of the New Jersey

Division     of    Medical       Assistance     and    Health        Services       (the

Director) did not err in denying a pharmacy's application to

participate       in     the    State's    Medicaid     program       due    to     its

unintentional failure to disclose the criminal record of one of

its employees.         Twp. Pharmacy, supra, 432 N.J. Super. at 274-75.

We   interpreted       N.J.A.C.    10:49-11.1(d)(22),      which       lists      as    a

reason     for    disqualification,        "[s]ubmission        of    a     false      or

fraudulent application for the provider status to the Program or

its Fiscal Agent."              After a hearing, the Administrative Law

Judge (ALJ) found that the pharmacist owner's incorrect answer

was "not intentional or knowing[.]"                   The ALJ found, however,

that the applicant had the "duty to provide truthful, accurate,

and complete answers to all questions[.]"                The Director adopted

the ALJ's findings in light of the applicant's certification to

the accuracy of the application and noted that N.J.A.C. 10:49-

11.1(d)(22)       does    not    require   an   intent    to    deceive.            Twp.

Pharmacy, supra, 432 N.J. Super. at 283.

      We affirmed, discussing that "[t]he delivery of health care

to the public is a highly regulated business activity which

directly impacts upon the safety and welfare of the public."




                                           5                                 A-1226-13T1
Twp. Pharmacy, supra, 432 N.J. Super. at 286 (citations and

quotation     marks    omitted).      Massage   therapy     is   also   "highly

regulated" and also "directly impacts the safety and welfare of

the public."      Although the wording of the administrative code

provision interpreted in Township Pharmacy is not identical to

the UEA provision, it is quite similar.

      "The goal of all statutory interpretation is to give effect

to the intent of the Legislature."            Maeker v. Ross, __ N.J. __,

__   (2014)    (slip    op.    at   12)   (citation   and   quotation      marks

omitted).     When enacting the UEA the legislature indicated:

            The Legislature finds and declares that
            effective    implementation     of     consumer
            protection laws and the administration of
            laws pertaining to the professional and
            occupational   boards   located    within   the
            Division of Consumer Affairs require uniform
            investigative and enforcement powers and
            procedures and uniform standards for license
            revocation,      suspension      and      other
            disciplinary proceedings by such boards.
            This act is deemed remedial, and the
            provisions hereof should be afforded a
            liberal construction.

            [N.J.S.A. 45:1-14.]

      The Attorney General draws our attention to the enforcement

of the Consumer Fraud Act (CFA), N.J.S.A. 56:8-1 to -20, where

"misrepresentation[,]" a violation of section two of the CFA,

does not require an intent to deceive if it results from an

"affirmative act[.]"          Chattin v. Cape May Greene, Inc., 243 N.J.
6                             A-1226-13T1
Super. 590, 598 (App. Div. 1990), aff'd o.b., 124 N.J. 520, 521

(1991).     The   CFA       and    the    UEA     are      both   remedial   legislation

intended to protect the public.                       D'Agostino v. Maldonado, 216
N.J. 168, 193 (2013) (discussing the remedial nature of the

CFA); N.J.S.A. 45:1-14.

       Contrary   to    Y.L.'s       argument,          misrepresentation      does    not

generally     require        the         intent       to     deceive.         "Negligent

misrepresentation       is    a     legally       sound      concept.    An    incorrect

statement, negligently made and justifiably relied upon, may be

the basis for recovery of damages for economic loss or injury

sustained as a consequence of that reliance."                            H. Rosenblum,

Inc.   v.   Adler,     93 N.J. 324,       334     (1983).      Accepting    Y.L.'s

explanation for her failure to reveal her arrest, the "mistake"

legally constituted at least negligent misrepresentation.

       If we were to accept Y.L.'s argument that the Board must

find an intent to deceive whenever an applicant fails to reveal

relevant    negative        information,          a     testimonial     hearing     would

likely be required in every instance where the applicant alleged

the failure was not intentional.                  The requirement that Y.L. sign

an affidavit and a certification put Y.L. on sufficient notice

of the need "to provide truthful, accurate and complete answers

to all questions[.]"              Twp. Pharmacy, supra, 432 N.J. Super. at

283.




                                             7                                   A-1226-13T1
Affirmed.




            8   A-1226-13T1